Citation Nr: 1314525	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-43 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder (claimed as schizophrenia).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and T.P.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1977.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO.  In April 2011, the Veteran and his case manager, T.P. testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of the hearing is of record.  In March 2012, the Board remanded the issue on appeal for further development of the record.  Some of the development was completed and the case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's request to reopen a service connection claim for an acquired psychiatric disorder (claimed as schizophrenia).  Remand is required to obtain VA treatment records.

A prior Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, in the March 2012 remand, the Board instructed the RO, in pertinent part, to obtain and associate with the claims file all outstanding records of treatment from the appropriate VA Medical Center, dated from October 2009 to the present.  It appears that the AMC limited its request for VA treatment records to records dated from September 16, 2010 to March 10, 2011.  Thereafter, VA treatment records dated from September 16, 2010 to March 10, 2011 were obtained and associated with the claims file, specifically, the Virtual VA electronic claims file.  Thus, VA treatment records from October 2009 to September 16, 2010 and from March 10, 2011 to the present are still outstanding.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Accordingly, remand is required to obtain these outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, from October 2009 to the present (to specifically include records of treatment dated from October 2009 to September 16, 2010 and from March 10, 2011 to the present).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After completing the above action, and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


